DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Figure 3 in the reply filed on 10/27/2020 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2020.
Applicant indicated that claims 11-16 read on the elected species, however after review it is clear that claim 11 requires the score line to be formed along a straight line while this feature clearly does not apply to the curved score line shown in Figure 3.
	Applicant further indicates that claims 17+ are supported by Figures 6-7, however it is noted that those figures correspond to non-elected Species. Insomuch as those claims can be understood to read on the elected Figure 3, they will be examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2014-166888 in view of WO2015/105101 and Yamada (US 2014/0086514).
JP2014-166888 discloses a packaging bag comprising: a first rectangular film and a second rectangular film overlapping with the first rectangular film (10s, see Figs. 2, 10); each of the first rectangular film and the second rectangular film includes a first edge, a second edge, which is opposite to the first edge, a third edge, which is adjacent to the first edge and the second edge, and a fourth edge, which is opposite to the third edge (see Fig. 10); the first edge, the second edge, the third edge and the fourth edge of the first rectangular film are sealed with respective edges of the second rectangular film, thereby forming a seal portion of the packaging bag (seals 2), the seal part surrounds a container part of the packaging bag with an inner edge of seal part facing the container part, the seal part includes a first notch (N1) on the first edges of the first rectangular film and the second rectangular film, the container part includes a first score line (3, 3’; see Fig. 10), the first score line does not extend into the seal part, the first score line includes a first curve and a second curve (30E, 30F); except does not expressly disclose the claimed orientation of the curves or offset distances of 1mm or more.
However, WO2015/105101 teaches a similar packaging being provided with two notches and two score lines (18, 20) with the claimed orientation (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the JP2014-166888 scorelines at a second vertical location as taught by WO2015/105101, since it has been held that mere duplication of 
Further, Yamada teaches providing tearing areas of a packaging bag (5) spaced from the inner edges of the perimeter seams by more than 1 mm (para 0046, 0047) as claimed. 
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to space the score lines taught by JP2014-166888 as modified above more than 1 mm from the perimeter seals as taught by Yamada, in order to prevent cut direction skewing and inadvertent package bursting as taught by Yamada (para 0046, 0047).
JP2014-166888 as modified above further results in a device wherein each of the first rectangular film and the second rectangular film is a laminated multilayer film (see JP2014-166888 Fig. 4); each of the first rectangular film and the second rectangular film comprises a sealant layer (13s), wherein the sealant layer of the first rectangular film faces the sealant layer of the second rectangular film c; and the first score line and the second score line are formed only in a respective outermost layer of the first rectangular film and the second rectangular film without extending through other layers of the first rectangular film and the second rectangular film (see JP2014-166888 Fig. 4).
Regarding claim 21, JP2014-166888 as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the aluminum material as claimed.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the JP2014-166888 as modified above packaging with aluminum as one of the layers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
6.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 27, 2021